DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.

Status of the Claims
Claims 11-25 are currently pending. Claims 11, 13, 22-25 are withdrawn. Claims 12 and 14-21 are rejected.   

Response to Amendment/Arguments
The Amendment filed 4/29/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

35 USC § 103 Rejection
The rejection of claims 11-13 under 35 USC 103  has been overcome for being obvious over Clever EP 0791573 A1 in view of Shahid US 2001/0003360 (based on Clever’s use of TBC in preventing polymerization of vinyl acetate and based on Shahid’s use of HTEMPO with 4-TBC or 3,5-di-t-butylcatechol to prevent styrene polymerization, wherein a PHOSITA would have found it obvious to use 3,5-di-t-butylcatechol (as a substituted for TBC) for preventing vinyl acetate polymerization.) The rejection did not discuss the obviousness, or lack thereof, of using HTEMPO with TBC to prevent vinyl acetate polymerization. Since the claims now require the addition of HTEMPO or DEHA, the rejection is withdrawn.

Response to Election of Species
Applicant's election of the process species HTEMPO + TBC + acrylonitrile without traverse in the reply filed on 9/29/2021 is acknowledged. The species reads on claims 12 and 14-21. The process species has not been found allowable over the prior art; therefore, the provisional election remains in effect. Claims 11, 13 and 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation “the monomer solution containing DEHA” in step (c).  There is insufficient antecedent basis for this limitation in the claim because the monomer solution previously referenced in the claim contains HTEMPO as opposed to DEHA. This lack of clarity renders the claim indefinite. For the purposes of applying prior art, the limitation “DEHA” is being construed as a typographical error intended to represent HTEMPO.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 limits the substituted catechol to 4-t-butylcatechol, which falls outside the catechols encompassed by claim 11 (from which claim 12 depends). Claim 11 is drawn to disubstituted catechols of Formula 1, 
    PNG
    media_image1.png
    260
    272
    media_image1.png
    Greyscale
, wherein R1 and R2 cannot be hydrogen, thereby excluding the mono-substituted TBC of claim 12. This rejection may be overcome, for example, by writing claim 12 in independent form or by broadening claim 11 to include TBC (e.g., by adding catechol compounds of Formula 2, 
    PNG
    media_image2.png
    377
    406
    media_image2.png
    Greyscale
). (See specification paragraph 7.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tong US 2012/0203020 A1.
Tong teaches a method “for the inhibition of the unwanted polymerization of ethylenically unsaturated monomers” using a composition comprising a “nitroxide stable free radical” or derivative thereof, a dialkyl hydroxylamine (for reducing the nitroxide), and a “polymerization prevention component.” Abstract, claim 1. In one embodiment, “the polymerization prevention component is TBC and the ethylenically unsaturated monomer is butadiene, isoprene, styrene, divinylbenzene, and/or acrylonitrile.” Paragraph 51. According to claim 4, the nitroxide stable free radical is a derivative of TEMPO and is HTEMPO. The “inhibitor composition was evaluated using a laboratory scale continuous flow distillation column” and it “inhibited the polymerization up to 40 minutes and is mostly effective after 85 minutes have elapsed.” Paragraphs 61-62, Figs. 1 and 2.
Based on the preferred embodiments disclosed by Tong, namely HTEMPO for the radical and TBC for the anti-polymerization component, a PHOSITA would have found it obvious to select HTEMPO and TBC for inhibiting the polymerization of acrylonitrile given the short list of monomers presented (“butadiene, isoprene, styrene, divinylbenzene, and/or acrylonitrile”). The monomers listed would have been reasonably expected to be equally compatible with the polymerization inhibiting composition. This renders obvious the claimed process comprising:
adding an effective amount of HTEMPO and TBC to a solution of acrylonitrile,
placing the monomer solution in a pressure vessel (e.g., a continuous flow distillation column), and pressurizing the vessel at -14 psi to 1400 psi (e.g.,. to approximately 15 psi at atmospheric pressure), and
heating the monomer solution to 50 ºC to 140 ºC (e.g., 77 ºC, the boiling point of acrylonitrile). 
See instant claims 12 and 14-16. Regarding claims 13 and 17, Tong teaches anti-polymerization is still effective after 40 min of heating, which falls within the claimed range of 0.5 to 48 hours. (Figure 1, for example.)
Regarding claims 18-19, which require removing 90 or 100%, respectively, of oxygen from the vessel, a PHOSITA would have been motivated to conduct Tong’s method in the absence of oxygen because it is common laboratory practice to exclude oxygen when using unsaturated organic compounds. (The unsaturated bonds are inherently prone to react with oxygen, which can act as a catalyst for polymerization.) In addition, Tong teaches that the anti-polymerization effect is improved in Example 1 (presumably no air, about which Tong is silent) compared to Example 2 (explicitly conducted in air).
Regarding claim 20, drawn to the method of claim 19, wherein fouling is inhibited 100%, a PHOSITA would have found it obvious to optimize the concentration of the inhibitor composition (and other reaction conditions) until fouling is inhibited 100% to preserve the maximum amount of acrylonitrile. It is the objective of every synthetic organic chemist to attempt to obtain the highest yield of the desired product, which is acrylonitrile in this case.
Regarding claim 21, the method of claim 15 wherein the reaction occurs in the presence of air would have been obvious to a PHOSITA because it would “simulate the distillation operation in the Heads or Drying column of an industrial acrylonitrile manufacture process.” Tong paragraph 64.

Conclusion  
No claims are allowed.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626